DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al., hereinafter Sano, US 8961039, in view of Nakabayashi et al., US 2002/0167017, hereinafter Nakabayashi.
Claim 1: Sano discloses a connector assembly (Fig 10) comprising: a plug connector (3, Fig 10) comprising: a photoelectric conversion element (110, Fig 14) configured to convert optical signals to electrical signals, and electrical signals to optical signals (abstract); and an actuation device (120, Fig 14) configured to drive said photoelectric conversion element; and a receptacle connector (4, Fig 10) mated with said plug connector, wherein the plug connector and the receptacle connector are electrically connected through mutual contact between terminals (141, 190); wherein in the plug connector: a front end side of a fiber optic cable (C, Fig 11) configured to facilitate optical signal transmission is connected to a rear end side of said plug connector and extends from the rear end side (Fig 11), while end terminals (141) are arranged in a front end edge portion (173) that extends perpendicular to the forward-backward direction. 
Sano further discloses, in a second embodiment: lateral terminals (40, Fig 1) are arranged in each of a pair of lateral edge portions that extend in a forward-backward direction. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also have contacts arranged in each of a pair of lateral edge portions in the forward backward direction, as taught by the second embodiment of Sano, in order to accommodate additional wire contacts from the actuation device.
Sano does not disclose wherein the end terminals are configured to carry a different type of electrical signal from an electrical signal that the lateral terminals carry.
Nakabayashi discloses both end terminals (30) and lateral terminals (60, 61), wherein the end terminals (30) are configured to carry a different type of electrical signal from an electrical signal that the lateral terminals (60, 61) carry (Fig 1, paragraphs 0035 and 0052). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the end terminals of Sano configured to carry a different type of electrical signal than the lateral terminals for design flexibility (para [0037] and para [0054]) such that other elements or signals necessary for the functioning of the connector assembly are accommodated.
Claim 2: Sano does not disclose wherein at least a pair of adjacent ones of the end terminals in the plug connector serves as differential terminals configured to facilitate transmission of differential signals. However, Nakabayashi discloses end terminals (30) serving as differential terminals (paragraph 0072) and explains in para 74 that by using differential signals, the need for space for a coaxial cable is eliminated and miniaturization is made possible. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end terminals of Sano to serve as differential terminals configured to facilitate transmission of differential signals, as taught by Nakabayashi.
Claim 3: Sano further discloses the connector assembly according to claim 1, wherein a direction perpendicular to a plane comprising an array direction of the end terminals and the array direction of the lateral terminals of the plug connector is a direction of mating of the plug connector and the receptacle connector (Fig 1, Fig 10).
Response to Arguments
Applicant’s arguments and amendments, filed 12/28/2021, have been fully considered and are addressed above.
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., contact pressure, mating depth, dust exclusion, short circuit prevention, etc.) are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833